Citation Nr: 0410116	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  98-00 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to November 
1946.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  

The veteran died in February 1996, while he was appealing the 
denial of a rating in excess of 70 percent for post-traumatic 
stress disorder (PTSD) and a total disability rating based on 
individual unemployability (TDIU) due solely to service-connected 
disabilities.  In a December 1998 rating decision, the RO granted 
a rating of 100 percent for PTSD, effective from May 1993, the 
date of receipt of the veteran's claim for increase, for accrued 
benefits purposes, and entitlement to VA benefits under the 
provisions of Title 38, U.S.C.A. Chapter 35, Survivors' and 
Dependents' Educational Assistance.  The appellant, widow of the 
veteran, was notified of the award of accrued benefits by VA 
letter dated in May 1999.  

As for TDIU for accrued benefits purposes, both VA General 
Counsel, in VAOPGCPREC 6-1999, June 7, 1999, and the United States 
Court of Appeals for Veterans Claims, in Herlehy v. Principi, 15 
Vet. App. 33 (2001) (per curiam), have determined that a claim for 
TDIU may not be considered when a scheduler 100 percent rating is 
in effect.  The Board shall be bound in its decisions by the 
regulations of the Department, instruction of the Secretary, and 
the precedent opinions of VA General Counsel.  See 38 U.S.C.A. § 
7104(c) (West 2002).  
FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all evidence 
pertinent to the claim has been met.  

2.  The veteran's death certificate reports he died in February 
1996, at 69 years of age; the immediate cause of death is listed 
as cardiopulmonary arrest; due to or as the consequence of 
cardiovascular disease; due to or as the consequence of 
cardiomyopathy.  

3.  At the time o the veteran's death, he was service-connected 
for PTSD, rated 70 percent disabling, subsequently increased to 
100 percent as an accrued benefit; a history of trench feet, 
evaluated as noncompensably disabling, and frozen hands, also 
evaluated as noncompensably disabling.  

4.  Based on review of the entire claims file, to include the 
veteran's service medical records, the medical opinions of record 
as to whether the veteran's fatal cardiovascular disease was 
proximately due to or the result of his service-connected PTSD are 
in equipoise.  

5.  With reasonable doubt resolved in the appellant's favor, a 
service connected disability did cause, hasten or contribute 
substantially or materially to the veteran's death, thereby 
rendering the issue of entitlement to dependency and indemnity 
compensation benefits pursuant to 38 U.S.C.A. § 1318 moot.  



CONCLUSION OF LAW

A service-connected disability did cause, hasten or contribute 
substantially or materially to the veteran's death.  38 U.S.C.A. 
§§ 1310, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.310, 3.312, 3.159, 3.303, 3.326(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed into 
law.  This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In 
implementing the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
Act and implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-grounded 
claim, and provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  It also includes new notification provisions.  Because of 
the favorable outcome in this case, any failure of VA to provide 
the appellant full notice and assistance in this claim is harmless 
error.

Service Connection Death

Dependency and indemnity compensation (DIC) may be awarded to a 
surviving spouse upon the service-connected death of the veteran, 
with service connection determined according to the standards 
applicable to disability compensation.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.5(a); see also 38 U.S.C.A. Chapter 11.  

Generally, the death of a veteran is service connected if "the 
death resulted from a disability incurred or aggravated [ ] in the 
line of duty in the active military, naval, or air service."  See 
38 U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k).  A service-connected 
disability may be either the principal or a contributory cause of 
death.  See 38 C.F.R. § 3.312(a).  A disability is the principal 
cause of death if it was the immediate or underlying cause of 
death, or it was etiologically related to the death.  See 38 
C.F.R. § 3.312(b).  A disability is a contributory cause of death 
if it contributed substantially, or materially, to the cause of 
death; combined to cause death; or aided or lent assistance to 
producing death.  See 38 C.F.R. § 3.312(c).  

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation, or by using applicable presumptions, if available.  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an injury 
or disease, or some other manifestation of the disability, during 
service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  A disorder may 
be service connected if the evidence of record reveals that the 
veteran currently has a disorder that was chronic in service or, 
if not chronic, that was seen in service, with continuity of 
symptomatology demonstrated thereafter.  See 38 C.F.R. § 3.303(b); 
see also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical, unless it relates to a disorder that may be competently 
demonstrated by lay observation.  See Savage, 10 Vet. App. at 495-
97.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  See 38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still 
be service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in-
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  In 
addition, service connection may be granted for a disability that 
is proximately due to or the result of a service-connected disease 
or injury.  See 38 C.F.R. § 3.310(a); see also Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).  

Factual Background

The record shows that the veteran died in February 1996, at 69 
years of age.  His death certificate shows that he died in 
Saratoga Hospital and the immediate cause of death is listed as 
cardiopulmonary arrest; due to or as the consequence of 
cardiovascular disease; due to or as the consequence of 
cardiomyopathy.  

At the time of the veteran's death, he was service-connected for 
PTSD, rated 70 percent disabling.  This was subsequently increased 
to 100 percent as an accrued benefit.  He was also service-
connected for a history of trench feet, evaluated as 
noncompensably disabling, and frozen hands, also evaluated as 
noncompensably disabling.  The appellant, widow of the veteran, 
essentially contends that the veteran's fatal hypertensive and 
ischemic heart disease was induced by depression, secondary to his 
service-connected PTSD.  

The veteran served on active duty during World War II.  His 
service medical records show that there is no indication of any 
complaints, symptomatology or treatment for any cardiovascular 
disease, including hypertension.  

Post-service VA examination reports, dated in March 1947 and July 
1947, indicated essentially similar findings of normal blood 
pressure readings, no arrhythmia of pulse, normal cardiovascular 
disorder, and obesity, with weight being recorded as 236 pounds.  

Volumes of medical records are associated with the claims folder.  
Only those reports pertinent to the issue on appeal will be 
discussed.  Suffice it to say that signs of cardiovascular disease 
were not noted until December 1959, when VA medical history of the 
veteran noted the results of a recent EKG (electrocardiogram) 
showing variable notching of T-1, due to residuals of 
pericarditis; chest x-ray revealed a normal heart.  G. Griffin, 
M.D., a non-VA treating physician, noted in a medical statement of 
December 1959 that he had been seeing the veteran since October of 
that year for acute paracarditis, probably due to acute rheumatic 
fever, which had caused significant exacerbation of his 
psychiatric state, with periods of depression and excitement.  
Also, anxiety had increased with a fear of being permanently 
disabled because of his cardiac state.  Following examination of 
the veteran in February 1960, the VA examiner offered that the 
veteran's anxiety reaction had been aggravated by his 
cardiovascular condition.    

Private and VA medical records show that the veteran suffered a 
stroke in May 1978.  While hospitalized, hypertension, controlled 
by medication, and diabetes mellitus were noted.  In January 1979, 
Dr. Petroni offered that the veteran's nervous condition 
contributed to his cardiovascular accident, resulting in right 
hemiplegia, with right upper and lower extremities paralysis.  In 
July 1979, J. Haycox, M.D., director of the psychiatric services 
at the rehabilitation facility, essentially offered that the 
cerebral vascular accident had psychological impact ramifications.  
In January 1983, Dr. Petroni offered that, subsequent to the 
veteran's cardiovascular accident, he had become progressively 
more depressed, with secondary aggravation of his state of 
nervousness.  He had also developed hypertension, diabetes 
mellitus and degenerative arthritis, which, too, had further 
aggravated the veteran's state of depression and nervousness.  The 
physician reiterated his views in a January 1984 medical 
statement.  

The report of a December 1988 VA examination notes recurrent 
problems since approximately 1978 of mood swings, uncaring, 
indecisiveness, confused thinking, low esteem, fatigue, 
hopelessness, memory lapses, anger, loss of sexual desire, 
difficulty in talking, constant overeating, and frequent crying 
spells, all of which had become exacerbated since his 1978 stroke.  
At the time of the examination, he had become essentially 
wheelchair bound.  The examiner noted that the veteran's pre-
stroke symptomatology had likely been exacerbated by organicity 
due to his stroke.  Subsequent VA outpatient treatment records 
show that he was being treated for his psychiatric disability, as 
well as his diabetes, cardiovascular condition, and obesity.  

In a non-VA medical statement dated in June 1989, R. Rockwell, 
M.D., indicated that the veteran's psychiatric symptoms of 
depression, anxiety, irritability, labile moods, crying, and 
memory loss could be related to his stroke, but it could also be 
related to his getting closer to emotional experiences, which he 
had avoided for years.  A non-VA treating physician, B. Izzo, 
M.D., opined in a medical statement of June 1989 that the stroke 
did not cause the veteran's current anxieties, which may be 
related to the stresses in his life.  Following VA examination in 
September 1989, the examiner offered that veteran suffered from 
many years of major depression, with his appetite increased rather 
than decreased, to the point of having put on a great deal of 
weight, which he could not take off, and that he responded only 
minimally to classic antidepressants.  

VA and private medical statement, and various medical treatment 
reports, between early 1991 and early 1994, essentially show that 
the veteran was being treated for his psychiatric disability and 
physical disorders.  In June 1992, VA treating psychiatrist, S. 
Goodman, M.D., reported that the veteran's psychiatric condition 
was aggravated by his deteriorating physical health.  The VA 
examination report of December 1992 notes the veteran had received 
treatment for anxiety since service and that he had suffered a 
cerebral vascular accident in 1978, followed by another cerebral 
vascular accident and then a silent myocardial infarction in 
December 1989, at which point he had become very depressed.  In 
December 1993, Dr. Goodman related that the veteran continued to 
be followed for weekly individual psychotherapy and medication 
management at VA, and that his service connected psychiatric 
disability had been aggravated by ill health.  

In a medical statement dated in August 1994, Dr. Petroni noted 
that the veteran suffered PTSD and that his combat exposure 
predisposed him to suffer a deeper and greater psychological 
dysfunction post-stroke, which had not responded to "normal" 
therapeutic regimens.  In September 1994, Dr. Petroni indicated he 
had last seen the veteran about ten to fifteen years ago, 
therefore, he had no more information.  

Dr. Goodman, in a medical statement dated in October 1995, related 
that the veteran was still being seen at the VA mental health 
clinic for treatment of anxiety and depression.  He had been 
unable to work and was dependent on his wife for assistance in 
activities of daily living.  The psychiatrist further related that 
the PTSD was profoundly aggravated by his overall failing health, 
which included insulin dependent diabetes, myocardial infarction, 
congestive heart failure, peripheral vascular disease, 
hypertension, chronic stasis dermatitis of the lower extremities, 
urinary incontinence, pulmonary edema, degenerative joint disease, 
and two right sided cerebral vascular accidents, in 1978 and 1990.  
It was opined that his service-connected condition should be 
considered as stressors that likely aggravated his nonservice-
connected conditions.  

In July 1997, a VA cardiologist was requested to review the 
veteran's entire claims file and medical records to determine 
whether the veteran's service-connected PTSD was contributory to 
his death due to cardiopulmonary arrest, due to cardiovascular 
disease, due to cardiomypathy.  The examiner, who was the chief of 
administrative medicine, noted that there was no evidence in the 
literature that PTSD could have produced any of the entities 
primarily responsible for the veteran's death.  Neither was there 
any information that would indicate that PTSD would have 
contributed to diabetes or hypertension or his obesity and 
sedentary state, all of which are recognized as risk factors in 
the development of atherosclerotic cardiovascular disease.  The 
disease process was demonstrated by the veteran's cerebrovascular 
accident as early as 1978 and his myocardial infarction in 
December of 1990.  In the cardiologist's opinion, the veteran's 
PTSD did not have any significant effect on his ultimate cause of 
demise.  

Dr. Izzo, in a medical statement of September 1997, offered that 
the veteran suffered a significant PTSD, which created the severe 
major depression that he experienced in the post-war era.  
Although Dr. Izzo did not really acquire the veteran as a patient 
until the early 1980's, but, at that point, a number of subsequent 
compounding issues had arisen as a result of his PTSD, 
specifically, he had dealt with much of his stress by sublimating 
in terms of overwork, this in turn led to self-neglect and 
ultimately his hypertension, which arose out of this lifestyle 
behavior causing cerebrovascular accident, which in turn 
exacerbated the PTSD and progressed to severe major depression, if 
it were not already there.  The subsequent cascade of events, 
which included cardiovascular disease, osteoarthritis, morbid 
obesity, diabetes, and renal disease are all part of the 
consequences.  

The veteran's treating private physician since 1990, A. Baran, 
M.D., in a medical statement of April 1998, related that, for five 
years, he had been taking an active role in his cardiac care and 
that it was the physician's opinion that the veteran's ultimate 
demise was on the basis of hypertensive and ischemic heart disease 
that, in turn, was induced by years of indifference to his own 
care precipitated by his depression that resulted in poor control 
of the underlying coronary disease risk factors which then led to 
the development of cardiomyopathy and pulmonary edema.  By the 
time Dr. Izzo became involved in the veteran's care, the disease 
processes were advancing and, although they were ameliorated for 
five years, ultimately they did result in his cardiac death.  

In an October 1998 letter to the appellant, Dr. Izzo reported he 
believed the appellant had very adequately and clearly 
demonstrated that the expertise of Dr. Baran was in the same 
specialty as the person who adjudicated the claim; therefore, he 
believed that the basis by which they have chosen to refute the 
validity of the clam had been negated, and the claim needed to be 
re-evaluated.  

The appellant testified at a personal hearing held before a 
hearing officer at the RO in October 1999.  During the hearing, 
she related that her husband had been unable to work since his 
stroke and that he had been receiving Social Security 
Administration (SSA) disability benefits since that time.  The 
veteran's SSA records were obtained and associated with his claims 
file in September 2001.  These show he had been disabled since May 
1978, due to cerebral thrombosis, due to arterioscleroses.  

In May 2002, Dr. Fisher, the VA cardiologist, was again requested 
to review the entire claims file and to offer his medical opinion 
as to whether the service-connected PTSD contributed to the 
veteran's death.  The physician noted the cause of death was 
cardiorespiratory arrest, secondary to atherosclerotic heart 
disease, secondary to cardiomyopathy.  The underlying disease was 
atherosclerosis, a disease that ultimately leads to a narrowing of 
the vessels manifested in certain areas of the body, including the 
peripheral vessels, cerebral vessels and coronary arteries.  
Following review of the entire record, the physician related that 
the manifestations of the atherosclerotic process became evident 
in 1978, when the veteran suffered a left cerebral stroke with a 
right hemiparesis.  On hospital admission, the report indicated an 
abnormal cardiogram suggestive of an old myocardial infarction, 
which is also a manifestation of atherosclerosis.  The 
atherosclerotic process and coronary artery disease are influenced 
and hastened by diabetes, which was manifested in the veteran at 
least ten year prior to his stroke.  The atherogenic process is 
also accelerated by hypertension, which was also part of the 
veteran's medical history and placed him at increased risk for 
strokes and myocardial infarctions, which he, indeed sustained.  
Cardiac disease is also accelerated by diabetes obesity and 
inactivity, all of which the veteran had.  The cardiologist 
continued that those risk factors for atherosclerotic 
cardiovascular disease are independent of the veteran's 
psychiatric condition; however, as noted by various psychiatric 
evaluations of the veteran, that the debilitating effects of his 
various medical problems had a deleterious effect on his psyche; 
the degree to which this is so, is not quantifiable.  

Dr. Baran, in a medical statement of August 2002 reiterated that 
the veteran had been his patient since 1990, when he was treated 
for acute pulmonary edema.  At that time, he required prolonged 
hospitalization on ventilatory support.  He was found to have 
severely depressed left ventricular ejection fraction, which 
ultimately was determined to be on the basis of hypertensive heart 
disease and ischemic heart disease.  He recovered to a moderate 
degree and was able to be discharged and followed for a long time 
as an outpatient.  During the course of his care, it was obvious 
that he was very depressed stemming from his PTSD, which was very 
resistant to treatment rendering him indifferent to his own care.  
He did not follow proper dietary measures, physical activity and 
often was not compliant with his medications.  This inattention to 
his own medical needs resulted in continued progression and 
exacerbation of this medical condition, specifically his diabetes, 
hypertension and ultimately progression of his coronary disease.  
In the physician's medical opinion, the veteran's ultimate demise 
was on the basis of hypertensive and ischemic heart disease 
induced by depression, secondary to his PTSD stemming from his 
military service.  His depression resulted in years of 
indifference to his own care that resulted in poor control of his 
coronary artery disease risk factors, which the  led to the 
development of his cardiomyopathy and pulmonary edema.  At the 
time of Dr. Baran's involvement, the disease processes had advance 
and ultimately resulted in the veteran's death.  

Analysis

The veteran's medical evidence, to include review of his service 
medical records and post-service VA and non-VA records do not show 
any symptomatology, complaints or treatment for any cardiovascular 
disease, including hypertension, or diabetes until many years 
after his separation from active duty service.  Further, there is 
no medical opinion of a nexus between later appearing 
cardiovascular disease, to include hypertension, and a disease or 
injury noted during the veteran's active duty service, or within 
the presumptive period following his release from active duty 
service.  Moreover, no one has advanced any allegation that the 
veteran's fatal heart condition was incurred in or aggravated by 
service.  

Under the circumstances, service connection for cardiovascular 
disease, including hypertension, is denied on a direct basis 
because it was not shown in service, and there is no medical 
opinion of a nexus, or link, between his later appearing 
cardiovascular disease, including hypertension, first shown many 
years after his separation from service, and a disease or injury 
in service.  

On the other hand, service connection may be granted for a 
disability, in this case cardiovascular disease, including 
hypertension, that is proximately due to or the result of a 
service-connected disease or injury, in this case PTSD.  See 38 
C.F.R. § 3.310.  

In review of the entire record, including the veteran's service 
medical records, the Board notes that there are several medical 
opinions of record concerning the relationship between the 
veteran's PTSD, with depression and obesity, and development of 
cardiovascular disease, including hypertension.  As early as 1960, 
at the time of the veteran's acute paracarditis, his treating 
physician, Dr. Harrington, noted that the veteran's nervous 
condition and obesity helped to precipitate the degree of his 
illness.  Following the veteran's stroke in 1978, with subsequent 
hypertension, Dr. Petroni asserted that the veteran's nervous 
condition contributed to his cardiovascular accident, resulting in 
right hemiplegia, with right upper and lower extremities 
paralysis.  On the other hand, medical opinions were offered, 
again from Dr. Petroni in 1983, that the cardiovascular accident 
had increased the veteran's depression, with secondary aggravation 
of his state of nervousness.  This observation was confirmed in 
subsequent VA psychiatric examinations, where the examining 
physician in December 1988 essentially noted that the veteran's 
pre-stroke psychiatric symptomatology had likely been exacerbated 
by organicity due to his stroke.  The VA examining physician in 
September 1989 offered that the veteran suffered from many years 
of major depression, with his appetite increased, rather than 
decreased, to the point of having put on a great deal of weight, 
with the depression responding only minimally to classic 
antidepressants medications.  The veteran's long-term VA treating 
psychiatrist, Dr. Goodman, essentially agreed that the veteran's 
psychiatric condition had been aggravated by his deteriorating 
physical health.  In 1984, Dr. Petroni noted that the veteran's 
combat exposure predisposed him to suffer a deeper and greater 
psychological dysfunction post-stroke, which had not responded to 
"normal" therapeutic regiments.  In 1995, Dr. Goodman offered that 
the veteran's service-connected condition should be considered as 
stressors that likely aggravated his nonservice-connected 
conditions.  

On the other hand, a VA cardiologist reviewed the veteran's entire 
claims file, not once but again a few years later, in order to 
determine whether the veteran's PTSD contributed to the veteran's 
fatal heart condition.  Based on his review, it was the 
cardiologist's opinion that the PTSD did not have any significant 
effect on the veteran's cause of death.  The veteran's treating 
physician, Dr. Izzo, rebutted the VA physician's opinion by 
offering, in essence, that the PTSD had an effect on the veteran's 
lifestyle (neglect of his health, overwork) to the extent he 
suffered a cerebrovascular accident, which, in turn, exacerbated 
the PTSD, with depression, and a cascade of events followed, 
including cardiovascular disease, obesity, and insulin dependent 
diabetes.  Essentially, the veteran's physician, Dr. Baran, 
concurred with Dr. Izzo, in that the veteran's depression resulted 
in poor control of the underlying coronary disease risk factors, 
which led to the development of cardiomyopathy and pulmonary 
edema.  On second review of the veteran's claims file in 2002, the 
VA cardiologist still maintained that PTSD was not a contributing 
factor to the veteran's heart disease; however, the physician also 
noted that the debilitating effects of his various medical 
problems had a deleterious effect on his psyche, the degree to 
which was not quantifiable.  In 2002, Dr. Baran again reiterated 
his medical opinion that the veteran's ultimate demise was on the 
basis of hypertensive and ischemic heart disease induced by 
depression, secondary to PTSD, because of resulting indifference 
to his won care that resulted in poor control of his coronary 
artery disease risk factors.  

As noted earlier, a disability that is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  In the veteran's 
case, the positive and negative evidence with respect to whether 
the veteran's cardiovascular disease, including hypertension, was 
proximately caused by or due to service-connected PTSD is in 
relative equipoise in this case.  Where the evidence on either 
side of a question is equally balanced, service connection must be 
granted.  Hence, the benefit of the doubt rule applies.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Under the circumstances of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board must conclude 
that the veteran's fatal cardiovascular disease, including 
hypertension, was proximately due to or the result of his service-
connected PTSD.  Inasmuch as cardiovascular disease is now 
considered service connected, having been due to service-connected 
PTSD, the Board further finds that a service-connected disability 
did cause, hasten or contribute substantially or materially to the 
veteran's death.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  Hence, 
service connection for the cause of the veteran's death is 
granted.  

38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA shall pay benefits to the surviving 
spouse and the children of a deceased veteran in the same manner 
as if the veteran's death were service connected.  Provided, the 
veteran was in receipt of, or entitled to receive, compensation at 
the time of death for a service-connected disability if the 
disability was continuously rated totally disabling for a period 
of ten years or more immediately preceding death.  

As noted earlier in this decision, the Board has granted the 
appellant entitlement to service connection for the cause of the 
veteran's death.  Hence, whether she is entitled to receive 
dependency and indemnity compensation under 38 U.S.C.A. § 1318 had 
been rendered moot, and that claim is dismissed.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (Where a claim is absent of any 
legal merit, or there is a lack of entitlement under the law, the 
claim must be terminated).  


ORDER

Service connection for the cause of the veteran's death is 
granted.  

Entitlement to dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1318 is dismissed.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



